Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-14 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Limitation “a nerve modulating therapy to modulate conduction in one or more small diameter nerve axons while allowing normal conduction in one or more large diameter nerve axons… to modulate conduction in the one or more small diameter axons within the target area to a greater degree than conduction in the one or more large diameter axons within the target area to modulate the conduction for a time, wherein the implantable probe is communicatively coupled to the source” is unclear. The large diameter axons would not work in normal conduction when it is being modulated even when the modulation is lesser degree than modulation of the small diameter. The claim limitation imply that the large diameter is being modulated. When axon is being modulated then it is not in normal conduction state. 

Claim Rejections - 35 USC § 103

1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



2.	Claims 1, 3-4, 7-14, 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Osorio (US 2014/0228900 (provided in the IDS)).

3.	Addressing claim 1, Osorio discloses a method comprising:
configuring, by a source, a nerve modulating therapy to modulate conduction in one or more small diameter nerve axons while allowing normal conduction in one or more large diameter nerve axons by: selecting a type of the nerve modulating therapy, and selecting an intensity level of the type of the nerve modulating therapy to provide to a target area of a subject that modulates conduction in ion channels on an outer surface of the one or more small diameter nerve axons while leaving ion channels on an outer surface of the one or more large diameter nerve axons unaffected; and applying, by an implantable probe, the nerve modulating therapy to the target area to modulate conduction in the one or more small diameter axons within the target area to a greater degree than conduction in the one or more large diameter axons within the target area to modulate the conduction for a time, wherein the implantable probe is communicatively coupled to the source (see [0002-0005] and [0012-0013]; obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the intensity level is part of the threshold; Osorio discloses that it is known in prior art to selectively stimulate a specific type of axon large or small diameter axon by selecting a specific stimulation threshold of that axon).

4.	Address claims 3-4 and 7-13, Jansen discloses:
regarding claim 3, wherein the nerve modulating therapy comprises at least one of a heat signal, a pressure wave, an optogenetic manipulation, and a pharmaceutical dosage (see [0001]; acoustic and mechanical is pressure wave or heat signal);
regarding claim 4, wherein the heat signal is an infrared light signal provided by a laser source, an ultrasound signal provided by an ultrasound source, or a radio frequency signal provided by a radio frequency source (see [0002]; photonic is laser and acoustic is ultrasound);
regarding claim 7, wherein the modulation of conduction in the one or more small diameter axons comprises inhibiting conduction in the one or more small diameter axons or exciting conduction in the one or more small diameter axons (see abstract and [0001], [0003] and [0005]; activation is exciting conduction in the axons);
regarding claim 8, adjusting the nerve modulating therapy to target other small diameter axons within a different spatial portion of the target area (see [0001-0005]; excite many axons along neural structure);
regarding claim 9, wherein the one or more small diameter axons have diameters less than or equal to 4 µm (see [0001-0005]; unmyelinated axon is less than 2 µm);
regarding claim 10, wherein the one or more small diameter axons have diameters less than or equal to 2 um (see [0001-0005]; unmyelinated axon is less than 2 µm);
regarding claim 11, wherein the nerve modulating therapy comprises a heat signal that exposes the target area to a radiant exposure sufficient to target the one or more small diameter axons (see [0002]; thermal is the heat signal);
regarding claim 12, wherein the time is 1 minute or more (see [0091]; 2 minute of inhibit axons; conduction time is user choice depend on treatment type (see applicant’s specification [0054]));
regarding claim 13, wherein the time is 10 minutes or more (see [0091]; conduction time is user choice depend on treatment type (see applicant’s specification [0054])).

5.	Addressing system claims 14, 16-17 and 19-20, the method in claims 1, 3-4 and 7-8 perform by the system in claims 14, 16-17 and 19-20 therefore the system claims 14, 16-17 and 19-20 are being rejected for the same reason as method claims 1, 3-4 and 7-8. 

7.	Claims 5-6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Osorio (US 2014/0228900 (provided in the IDS)) and in view of Luan et al. (Neuromodulation: present and emerging methods (provided in the IDS)).

8.	Addressing claims 5-6 and 18, Jansen does not disclose wherein the nerve modulating therapy comprises a heat signal and a pharmaceutical dosage, wherein the pharmaceutical dosage enhances an effect of the heat signal and wherein the pharmaceutical dosage affects one or more ion channels. In the same field of neuromodulation, Luan discloses wherein the nerve modulating therapy comprises a heat signal and a pharmaceutical dosage, wherein the pharmaceutical dosage enhances an effect of the heat signal and wherein the pharmaceutical dosage affects one or more ion channels (see page 6-7, section 3.6, 3.6.1 and discussion section, right column, last paragraph; Luan discloses using combination treatment of chemical/pharmaceutical with other treatment; the chemical treatment change the transmembrane which enhance heat or other treatment by reduce stimulation threshold; the change in transmembrane effect the ion channels). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Osorio to use chemical/pharmaceutical stimulation as taught by Luan because this change the transmembrane and reduce stimulation thresholds (see page 7, right column, last paragraph). 
Response to Arguments

Applicant’s arguments with respect to claim(s) 1, 3-14 and 16-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031. The examiner can normally be reached Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793